WALLACE, Circuit Judge
(dissenting). I am unable to concur in the opinion of the court. In my opinion, the patent to Pichler & Sedlack, of May 22, 1883, negatives the novelty of the patent in suit, and discloses apparatus in all essentials like the alleged infringing apparatus of the defendant. In the Schwarzwalder Case, in which' the patent in suit was considered by this court (13 C. C. A. 380, 66 Fed. 152), the Hyatt patent was sustained, not because the use of the coagulants therein described was new for the purification of water, but because the method of using the coagulants while the water was flowing continuously to the filter-bed was supposed to be new, “the coagulant being applied to or mixed with the water to be filtered substantially at its introduction into the filtering apparatus, and while it is flowing continuously to the filter-bed.” The patent to Pichler & Sedlack describes this method, although the continuous flow of the water is somewhat retarded on the way to the filter-bed by partitions which form sediment chambers, and catch some part of the suspended impurities.